DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.  The applicant argues that Blanquart teaches grounding one of its two electrodes during plasma processes but not cleaning. Blanquart, however, teachesrepeating a sequence including forming a film on the pattern of the substrate (similar to PEALD in para 0003)  and cleaning the space (paras 0056 and 0059) where plasma is only applied to one electrode while the other is grounded in para 0057 to create the plasma reactive space during its plasma processes.  Though Blanquart does not explicitly teach the upper electrode being powered, it does teach that either electrode may be with the other being grounded. Therefore, it would have been obvious to use either configuration as Blanquart teaches the art recognized suitability and utility of doing so.  Further, it is obvious to clean after deposition, as that is when deposits occur inside the chamber.  Blanquart, however, is silent regarding plasma generation during its cleaning process.  Matsuda teaches applying RF power during purging, along with periodic cleaning processes in paras 0109-0120 and also suggests that the electrode to which power is applied varies based upon where the concentration of plasma is needed.  Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Blanquart to include the RF power driven cleaning process of Matsuda in order to have a targeted removal of contaminants from the ALD system/film.  It would be reasonable to one of ordinary skill in the art, based upon these two teaches to modify Blanquart to include its plasma reactive area to include cleaning as one of its plasma reactive processes as well.  One of ordinary skill in the art could easily see the benefits of focusing on the upper electrode for cleaning, for example, such as cleaning gases off of the showerhead and not needed to clean gases off of the pedestal because it was covered by the substrate.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
	Therefore, for at least these reasons, the rejections are maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11, 13, 15-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) in view of Matsuda (US 2006/0211224 A1)
As to claims 1 and 13, Blanquart teaches a film forming method comprising: placing a substrate formed with a pattern on a pedestal (2 in Fig. 1A, other Figures show the pattern, Examples) provided in 
Blanquart, however, is silent regarding plasma generation during its cleaning process.  Matsuda teaches applying RF power during purging, along with periodic cleaning processes in paras 0109-0120 and also suggests that the electrode to which power is applied varies based upon where the concentration of plasma is needed.  Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Blanquart to include the RF power driven cleaning process of Matsuda in order to have a targeted removal of contaminants from the ALD system/film.
	As to claim 2, this is shown in Blanquart Fig. 2, for example.
	As to claims 3 and 6-7, aminosilane gas is used in Blanquart paras 0042-0043.
	As to claim 4, the second gas may contain oxygen, for example, in Blanquart para 0085.
	As to claims 8-9, these precursors are included in Blanquart paras 0069-0072.
	As to claim 11, this is described using the aminosilane/metal first gases and oxygen second gases, for example in Blanquart paras 0042-0043, 0069-0072 and 0085.
	As to claims 15-16, these limitations are taught as discussed above.
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claim 21, Blanquart teaches supplying RF power to either electrode in para  0057.

Claims 5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) and Matsuda (US 2006/0211224 A1) in view of Usami (US 6099747)
	As to claims 5 and 17-18, Blanquart and Matsuda teach depositing a film by ALD and a subsequent cleaning process as discussed above, and Matsuda teaches using a third cleaning gas in para 0118, but does not teach a fluorine containing gas.  Usami teaches cleaning a deposition space by using a plasma generated in that space in col. 1 lines 40-60 that is repeated when deposition necessarily occurs again and particles build up in the apparatus.  The cleaning or substrate etching uses a fluorine gas as claimed in col. 6 et seq. for efficient cleaning and to reduce the number of particles generated.  Therefore, it would have been obvious at the time of filing to modify Blanquart and Matsuda to include a fluorine based cleaning gas as taught by Usami in order to have an efficient process with lower particle generation.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) Matsuda (US 2006/0211224 A1) in view of JP 2014-053644 (hereafter JP).
Blanquart does not teach a boron halide.  JP teaches the use of boron halides in particular with metal precursors in para 0081 for etching.  Therefore, it would have been obvious at the time of filing to .

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart (US 2018/0151346 A1) Matsuda (US 2006/0211224 A1) in view of Moro et al. (US 2007/0049155 A1)
Blanquart teaches polymer films in the sections above but not those claimed.  Moro teaches their use in plasma processes to make films as a barrier layer in para 0084.  Therefore, it would have been obvious at the time of filing to modify Blanquart to include isocyanate with amino or hydroxyl polymerization as taught by Moro in order to make a barrier layer film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715